Case 8:21-mj-01246-JSS Document 1 Filed 03/17/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
IN THE MATTER OF 8:21NJ1246ySS

THE EXTRADITION OF CASE NO.
KENDRICK TAYLOR WALLACE

COMPLAINT
(18 U.S.C. § 3184)

I, the undersigned Assistant United States Attorney, being duly sworn, state
on information and belief that the following is true and correct:

1. In this matter, I represent the United States in fulfilling its treaty
obligation to the Kingdom of Norway.

2. There is an extradition treaty in force between the United States and the
Kingdom of Norway (referenced hereafter as the “Treaty”).'

3. Pursuant to the Treaty, the Government of the Kingdom of Norway has
submitted a formal request through diplomatic channels for the extradition of
Kendrick Taylor Wallace, a U.S. citizen.

4. According to the information provided by the Government of the
Kingdom of Norway, on January 17, 2017, Wallace was convicted of two counts of

active, aggravated corruption in violation of Sections 276a and 276b of Norway’s

 

' The extradition provisions in force between the United States and Norway are found in
the Extradition Treaty between the Government of the United States of America and the
Government of the Kingdom of Norway, U.S.-Nor., June 9, 1977, 31 U.S.T. 5619.
Case 8:21-mj-01246-JSS Document1 Filed 03/17/21 Page 2 of 7 PagelD 2

1902 General Civil Penal Code, and sentenced to seven years’ imprisonment (less
three days for time spent in custody).

5. These offenses were committed within the jurisdiction of Norway.

6. The conviction was based on the following facts:

From 2004 until the summer of 2008 when he retired, Wallace served as the
Chief Legal Officer, and was also a member of the corporate management team, of
Yara International ASA (Yara), one of the world’s largest producers of mineral
fertilizers. The company remains listed on the Oslo Stock Exchange, and the
Kingdom of Norway owns 36.2 % of its shares. As the Chief Legal Officer, Wallace
was responsible for Yara’s ethical guidelines and rules of good business practices.
Wallace prepared new guidelines, which were presented to the company’s employees
in November 2005.

While serving as Yara’s Chief Legal Officer, Wallace assisted the company
with entering into agreements to pay bribes - parts of which were in fact paid - toa
Libyan government official and an Indian government official in connection with
negotiations to establish joint venture agreements concerning fertilizer production
with state-controlled companies in Libya and India. The bribes were orchestrated
under the guise of consultancy agreements with the sons of the two foreign public
officials.

First, in or around early 2007, while Yara was negotiating a joint venture with

the state-owned Libyan oil company National Oil Company (NOC), Wallace
Case 8:21-mj-01246-JSS Document1 Filed 03/17/21 Page 3 of 7 PagelD 3

entered into an agreement to pay $4.5 million to Mohamed Ghanem (Ghanem), who
was the son of Shukri Ghanem, then Libya’s Minister of Petroleum and NOC’s
Chairman of the Board.’ In particular, Wallace, on behalf of Yara, and Ghanem, on
behalf of a company called Saudi Logistics and Support (SALT), drafted a
consultancy agreement, pursuant to which Yara would pay SALT an initial retainer
of $1.5 million, followed by a $3 million “closing fee,” purportedly for assistance
with major construction and logistics projects in the Middle East. At the time,
Ghanem was employed at a bank in Bahrain and had limited work or other relevant
experience. Although the draft consultancy agreement was not ultimately signed,
Wallace and Ghanem entered into a similar oral agreement. Pursuant to that oral
agreement, on March 29, 2007, Yara transferred $1.5 million to a Swiss bank
account held by Golden Petal Ltd., a company controlled by Ghanem. In the
summer of 2008, Ghanem contacted Wallace asking for additional payments in line
with their oral agreement; however, by that point, Wallace had retired, and no more
money was paid to Ghanem or his company. No evidence suggests that Ghanem
provided the services set forth in the draft consultancy agreement.

In February 2007, Ghanem informed Wallace that the Libyan government
had approved the joint venture between NOC and Yara, and the companies signed a
contract on April 25, 2007. In September 2007, Wallace met in Dubai with Ghanem,

who provided advice regarding various terms of the joint venture. Wallace shared

 

2 All monetary amounts referred to herein are in U.S. dollars.

3
Case 8:21-mj-01246-JSS Document 1 Filed 03/17/21 Page 4 of 7 PagelD 4

that advice with others at Yara, so it could be used in subsequent negotiations with
Ghanem’s father. The joint venture framework was finalized in February 2009.
Second, in or around April 2007, while Yara was negotiating a joint venture.
with the Indian-controlled company Krishak Bharati Cooperative Limited (KBCL),
which was overseen by the Indian Ministry of Chemicals and Fertilizers, Wallace
entered into an agreement to pay $3 million over a three-year period to Gurpreteesh
Singh Maini (Maini), who was the son of Jivtesh Singh Maini, then India's
Additional Secretary and Financial Adviser in the Ministry of Chemicals and
Fertilizers and also a member of KBCL’s board. Initially, Wallace offered to hire
Maini - who had neither experience nor competence in the fertilizer industry -
purportedly as Yara’s agent in India for $250,000 plus additional amounts, including
commissions for any sales Yara made with Maini’s assistance. Subsequently,
Wallace revised the one-off disbursement offer to be a $3 million payment, to be
made in installments of $1 million per year during the period of January 1, 2007,
through December 31, 2009. This consultancy agreement was finalized in June 2007.
The first $1 million payment was made on October 16, 2007, At Maini’s request,
Yara transferred the money to an account in Hong Kong belonging to Krystal
Holdings & Investments Limited, a company owned by a trust, the beneficiaries of
which are Maini’s wife and mother. No evidence suggests that Maini provided the

services agreed to under the consultancy agreement, but rather that he assisted only
Case 8:21-mj-01246-JSS Document 1 Filed 03/17/21 Page 5 of 7 PagelD 5

with passing information between Yara and his father. The venture project with
KBCL was ultimately terminated in the summer of 2008.

7, On January 15, 2014, Wallace and three other members of Yara’s
management team were indicted in Norway on two counts of active, aggravated
corruption, one concerning the $4.5 million bribe in Libya, and one concerning the
$3 million bribe in India. They were tried before the Oslo District Court from
January 5, 2015, to March 26, 2015. Wallace was present and testified in his own
defense. Almost 7,000 documents were presented to the court (although not all were
entered into evidence), and 33 lay witnesses and one expert witness testified. On
July 7, 2015, the Oslo District Court entered its judgment finding Wallace guilty of
both counts and sentenced him to a term of imprisonment of two years and six
months (with credit for three days he had spent detained). The court also convicted
Wallace’s codefendants (with the exception of acquitting one codefendant of one
count). |

Wallace and his codefendants appealed the judgment of the Oslo District
Court to the Borgarting Court of Appeal. In so doing, pursuant to Norwegian law,
Wallace and his codefendants received a new trial. The new trial lasted from
August 23, 2016, to December 2, 2016, and Wallace was present and testified in his
own defense. On January 17, 2017, the Borgarting Court of Appeal found Wallace
guilty of both counts of the indictment and sentenced him to a seven-year term of

imprisonment, though it acquitted Wallace’s codefendants.
Case 8:21-mj-01246-JSS Document1 Filed 03/17/21 Page 6 of 7 PagelD 6

Wallace appealed the ruling of the Borgarting Court of Appeal, alleging
procedural errors at the trial and wrongful application of the law, and challenging the
length of his sentence. On September 15, 2017, the Supreme Court of Norway
affirmed the ruling below.

8. Wallace may be found within the jurisdiction of this Court at 5002
South Elberon Street, Tampa, Florida 33611.

9. Tom Heinemann, an attorney in the Office of the Legal Adviser of the
U.S. Department of State, has provided the US. Department of Justice with a
declaration authenticating a copy of the diplomatic note by which the request for
extradition was made and a copy of the Treaty, stating that the offenses for which
extradition is demanded are provided for by the Treaty, and confirming that the
documents supporting the request for extradition are properly certified by the
principal U.S. diplomatic or consular officer in Norway, in accordance with 18
U.S.C. § 3190, so as to enable them to be received into evidence.

10. The declaration from the U.S. Department of State with its attachments
including a copy of the diplomatic note from the Kingdom of Norway, a copy of the
Treaty, and the certified documents submitted in support of the request (marked
collectively as Government's Exhibit #1) are filed with this complaint and
incorporated by reference herein.

11. Wallace would be likely to flee if he learned of the existence of a

warrant for his arrest.
Case 8:21-mj-01246-JSS Document1 Filed 03/17/21 Page 7 of 7 PagelD 7

WHEREFORE, the undersigned requests that a warrant for the arrest of the
aforenamed person be issued in accordance with 18 U.S.C. § 3184 and the
extradition treaty between the United States and the Kingdom of Norway, so that the
fugitive may be arrested and brought before this Court to the end that the evidence of
criminality may be heard and considered, and that this complaint and the warrant be

placed under the seal of the Court until such time as the warrant is executed.

Vn — Conmerne

J Cannizzard”
ssistant United States Attorney

Sworn to before me and subscribed in my presence this L7 day of March, 2021, at

Tampa, Florida.

 

ited States Magistrate Judge
